FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA CERDA-BECERRA,                             No. 07-71953

               Petitioner,                       Agency No. A098-219-283

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Maria Cerda-Becerra, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision pretermitting her application for cancellation

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law and claims of due process violations, Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005), and we deny the petition for review.

      The IJ properly determined that Cerda-Becerra abandoned her application

for cancellation of removal because it was not filed by the IJ’s deadline. See

8 C.F.R. § 1003.31(c) (IJ may set filing deadlines and deem waived an application

not filed by the deadline); see also Matter of R-R-, 20 I. & N. Dec. 547, 549 (BIA

1992) (“The Board has long held that applications for benefits under the Act are

properly denied as abandoned when the alien fails to timely file them.”). It follows

that Cerda-Becerra’s due process rights were not violated. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a petitioner to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                      07-71953